Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Certification of Chief Financial Officer In connection with the Quarterly Report of Industrial Minerals, Inc. (the"Company") on Form 10-Q for the fiscal quarter ending March31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the"Report"), I, Gregory Bowes, President and (Chief Executive Officer) certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: The Report fully complies with the requirements of section 13(a) or15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 16, 2010 /s/Gregory Bowes Gregory Bowes Chief Financial Officer
